 In,the-Matter of LUZERNE COUNTY GAS&ELECTRICCOMPANY;irrndLOCAL262,UTILITYWORKERS ORGANIZING COMMITTEE,C.I.O.andEMPLOYEES PLANT ASSOCIATION OF LUZERNE COUNTY-GAS -ANDELECTRIC CO.Cases Nos.RE-57 and R-4744.-Decided February5, 1943Jurisdiction:electric utility industry.Investigation and Certification of Representatives:existence of question: con-flicting_clainis of'rival representatives; election necessary. ,Unit Appropriate for Collective Bargaining:company-wide unit found appro-priate.notwithstanding request of one of organizations involved for a single-plant unit, in view of integrated nature of Company's operations and organiza-tion of employees throughout the system by, both, organizations.Mr. James P. Costello, Jr.,of Hazelton, Pa., for the Company.Mr. Neil Chrisman,of Wilkes-Barre, Pa., for the Association.Mr. Joseph M. Walsh,of Wilkes-Barre, Pa., for the C.'I. O.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by Local 262 Utility Workers Organizing,Committee, C. I. 0., herein called the C. I. 0., and by Luzerne CountyGas & Electric Company, Kingston, Pennsylvania, herein called theCompany, both alleging that a question affecting commerce had arisenconcerning, the representation of employees of the Company, theNational Labor Relations Board thereafter consolidated the casesand provided for an appropriate hearing upon due notice beforeEugene M. Purver, Trial Examiner. Said hearing was held at Wilkes-Barre, Pennsylvania, on January 6, 1943.The Company, the C. I. 0.,nd Employees Plant Association of Luzerne County Gas and ElectricCompany, herein called the Association, appeared, participated, andwere afforded full opportunity to be -heard, to examine and cross-examine witnesses, and to'introduce evidence bearing `on the issues.The Trial Examiner's ruling made at the hearing are free from preju-dicial error and are hereby affirmed.All of the parties have filed briefs which the Board has considered:47 N. L. R. B., No. 41.340PJ LUZERNECOUNTYGAS & ELECTRIC COMPANY341Upon the entirerecord in the case, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLuzeriie County Gas & Electric Company is a Pennsylvania corpora-tion, engaged in the generation and distribution of electric current.It operates two generating plants, one at Plymouth, Pennsylvania,and the other at Hunlock's Creek, Pennsylvania.The power is dis-tributed through these plants and several substations, all but two ofwhich are automatic.All of the Company's physical properties arelocated within Luzerne County, Pennsylvania.All of the coal usedin generating power, about 200,000 tons annually, is obtained frompoints within the State.About $500.00 is expended annually forchemicals.Total revenue for sales for 1942, to December 1, was$2,858,157.. The Company distributed its power approximately asfollows: to householders, 16 percent; to industrial plants, 64 percent;to local traction companies, 41/2 percent; to municipalities for streetlighting, 2 percent; and to other power companies, 131/2 percent.The Company 'has filed one of the petitions herein and admits thatit is engaged in commerce within the rileaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDLocal 262 Utility Workers Organizing Committee, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.Employees Plant Association of Luzerne County Gas and ElectricCompany is an unaffiliated labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThere is no history of collective bargaining by any union with theCompany.Both unions were organized at about the same time.TheC. I. O. was granted a charter on October 15, 1942, and on October -19it requested recognition.On November 5, 1942, the C. I. O. filed itspetition for investigation and certification.The Association had a preliminary organizational meeting and at alater meeting, September 30, 1942, adopted a constitution and bylaws.Sometime during the month of October, the Association notified theCompany of its claim to represent the Company's employees, and theCompany, on October 30, filed its petition seeking a determination ofthe representation dispute.0 342DECISIONS. OF NATIONAL LABOR RELATIONS BOARDA statement by the Regional Director for the Board, introduced inevidence at the hearing, indicates that the C. I. O. and the Associationeach represents a substantial number of employees in the unit claimedby each to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section-2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT 'The Company and the Association contend that all the productionand' maintenance employees of the Company, excluding supervisoryemployees with the right to hire and discharge, constitute a unit appro-priate for the purposes of collective bargaining.The C. I. O. contendsthat the production and maintenance employees, excluding supervisoryemployees with the right to hire and discharge, at the Company'sPlymouth plant constitute an appropriate unit.The Company's entire system is within approximatelyan 8-mileradius and its two power plants supplement each other in producingelectric power for the Company's customers. There is one plant super-intendent who divides his time between the two plants.The characterof work in the plants is the same and the Company follows a company-wide seniority plan.Wage scales are exactly alike.Although the C. I. O. Local's charter, limits-its membership to em-ployees in the Plymouth plant, a member of the Local's executivecommittee testified that it was his understanding that its jurisdictionincluded all of the non-supervisory employees of the Company.A'vice president of the Local works at the Hunlock's Creek plant as do,two members of its executive committee.The Regional Director of theC. I. O. mailed letters to all the production and maintenance employeesof the Company, urging them to join the Local. ' These letters weremailed after the petition requesting'the Plymouth plant unit had beenfiled on behalf of the C. I. O. Local.These facts show that the C. I. O.has from the beginning regarded the company-wide unit as appro-priate and has attempted to organize the Company's employees onthat basis.The Association has organized employees on a company-wide basis.-Since the Company's operations are closely integrated and since bothorganizations have organized or sought to organize employees through-The Regional Director reportedthat the CI0 submitted 51 cards,all bearing appar-ently genuinesignatures of employees at the Company'sPlymouth plant;that the Asso-ciation submitteda petitionbearing100 apparentlygenuine signatures of employees in theCompany'splants and substationsAll of thenames on the above-mentioned cards and 97of the nameson the petitionappear onthe Company's payroll of November24, 1942, whichshowed that 70 employeeswei elocated' at thePlymouth plant and 90 in the Hunlock'sCreek plant,substations,and maintenance crew. LUZE,RNE C'OUNTT GAS,&ELEC'T'RIC'C'OMPAN'Y343out the system,we find that all the Company's production and main-tenance employees,exclusive of supervisory employees with the powerto hire and discharge,constitute a unit appropriate for the purposes,of collective bargaining,within the meaning of Section 9 (b) of'theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved-by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein subject to the limitations and additions set forth in theDirection.IDIRECTION OF -ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by' Section 9 (c) of -the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Luzerne CountyGas & Electric Company, Kingston, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not later than'thirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including , any such employeeswho did not work during said pay-roll period becatise they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States. who present themselves in person atthe polls but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Local262 Utility Workers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, or by Employees Plant Associationof Luzerne County Gas & Electric Company, for the purposes ofcollective bargaining, or by neither.